VALLÉE, J.
Appeal by plaintiff and cross-defendant from an interlocutory decree of divorce granted defendant and cross-complainant on his cross-complaint. The court found that all of the allegations of the cross-complaint—which alleged extreme cruelty generally—were true.
Appellant first says that the court erred in failing to make specific findings of fact as to cruelty. The contention is *127without merit. (LaMar v. LaMar, 30 Cal.2d 898, 902 [186 P.2d 678]; Melny v. Melny, 90 Cal.App.2d 672, 674 [203 P.2d 588].)
Appellant claims that the evidence is insufficient to support the findings. This claim is also without merit. The evidence and the reasonable inferences to be drawn therefrom establish these facts. The parties were married November 18, 1934, and separated January 20, 1947, a little more than 12 years. Respondent is a pharmacist and was employed in a drugstore for many years preceding the commencement of the action. He labored from 7 a. m. to 10 p. m., six days a week. Appellant on many occasions told respondent she was going to spend every nickel he had and was going to break him. She was constantly placing respondent in the position of paying for fur coats and other wearing apparel that she bought on the installment plan. As a result, respondent was in a constant state of indebtedness. At the time of the separation she had four fur coats, 50 dresses, 30 pair of shoes, and a dozen pair of $10 nylon hose. She was constantly buying large quantities of cosmetics, liquor and drugs. She did not want any children and told respondent that she just married him for a meal ticket. On one occasion after appellant returned from a trip to Palm Springs, she told respondent that she had no use for him and that she had met a good dancer. While at Palm Springs, appellant was in the company of n3imerous men dancing and in cocktail bars. Appellant was a neurotic and hypochondriac, constantly going to doctors and unnecessarily incurring large medical bills. There was evidence that appellant refused to have normal marital relations with respondent after the first few months of their marriage. There is much other evidence. No purpose would be served in detailing it. The evidence is amply sufficient to support the findings. (See Farmer v. Farmer, 79 Cal.App.2d 536, 537 [180 P.2d 55]; Norris v. Norris, 50 Cal.App.2d 726 [123 P.2d 847].)
Affirmed.
Shinn, P. J., and Wood, J., concurred.